Hoar, J.
The plaintiff seeks to charge the defendants as common carriers of goods to be transported from Lawrence to Manchester; and no question is made as to their liability in this action, if a valid contract with them in that capacity is established upon evidence not open to exception.
The paroi evidence was certainly sufficient to show tnat the defendants were engaged in the business of common earners of merchandise between those places, and that the plaintiff delivered the tallow to agents employed by the defendants for the purpose of receiving it for transportation. It is no sufficient *128answer to this proof, to suggest that the defendants were not authorized by their charter in New Hampshire to make such a contract, or to appoint agents for such a purpose. If a corporation, created by the laws of another state, whose existence and legal organization are not disputed, is found making contracts within this state through agents which it employs, and a suit is brought in such a manner that the corporation is made amenable to the jurisdiction of our courts, in our opinion it is not necessary for the plaintiff, who seeks to enforce the contract, to furnish in the outset any other evidence of the capacity of the corporation to make the contract.
Nor do the lease and agreement between the defendants and the Boston and Maine Railroad render the evidence inadmissible, or in any degree control its effect. If the tallow was delivered to agents of the defendants, and received by them on behalf of the defendants for transportation, it is difficult to see how the responsibilities of the defendants to the plaintiff upon that contract could be varied by any private arrangement between the defendants and a third party. But, upon a full examination of that lease and agreement, they do not seem to be inconsistent with the plaintiff’s claim. By their terms, the business between Lawrence and Manchester is to be done by the Manchester and Lawrence Railroad; and though the Boston and Maine Railroad agree to furnish depot accommodations at Lawrence, and to receive freight, it is for and on behalf of the defendants.
The decision of this court in the recent case of Langley v. Boston & Maine Railroad, 10 Gray, , rests upon grounds wholly distinct from those upon which this action is based. The court there decided that the Boston and Maine Railroad, being the owners of the Methuen Branch Railroad, and authorized to run cars over it as common carriers of passengers and freight, could not, without the authority of the legislature, lease that road to a corporation created by another state, and transfer their powers and duties to such corporation, so as to discharge themselves from liability for injuries to persons or property which might arise in the use of the road.
*129But if the plaintiff in the present action might have had a remedy, at his election, against the Boston and Maine Railroad, he is not therefore precluded from seeking it against the party with whom he directly contracted. The defendants, so far as any evidence showed, were competent to hire and use the Methuen Branch Railroad, if they could find any party that would permit them to use it and put them in possession. They were in the actual possession and use of it, without obstruction from the Boston and Maine Railroad or the Commonwealth ; and they received the plaintiff’s property.through their agents, and agreed that it should be safely kept, and transported to its destination. It is no answer to a breach of that agreement, to deny the validity of their own contract for the use of the road. An innkeeper might as well resist the claim of a guest for compensation for the loss of his luggage, by suggesting doubts as to the validity of his landlord’s title to ■> he inn which he hired.
Exceptions overruled.